Citation Nr: 0401630	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  98-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Evaluation of traumatic arthritis of the left knee, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to May 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 RO decision that denied an 
increase in a 30 percent rating for a left knee disability 
(traumatic arthritis).  In a December 1999 decision, a 
temporary 100 percent rating was granted effective from June 
9, 1999; thereafter, a 30 percent evaluation was established 
as of August 1, 2000.  (This 100 percent evaluation was 
assigned as the veteran underwent left knee surgery.)  In 
October 2001, the Board remanded the veteran's claim to the 
RO for further development. 


FINDINGS OF FACT

1.  Prior to June 9, 1999, the veteran's traumatic arthritis 
of the left knee resulted in left knee pain with minimal 
limited range of motion. 

2.  As of August 1, 2000, the veteran's traumatic arthritis 
of the left knee, post-operative residuals of total knee 
arthroplasty, include left knee pain with minimal limited 
range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
traumatic arthritis of the left knee have not been met prior 
to June 9, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2003).

2.  As of August 1, 2000, the criteria for a rating in excess 
of 30 percent for traumatic arthritis of the left knee, 
postoperative total knee arthroplasty, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5055, 5260, 5261 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient treatment records, dated in 1996 and 1997, show 
that the veteran was noted as having severe degenerative 
joint disease of the knees.  A January 1997 medical record 
reflects that the veteran reported that his knee problems 
conflicted with his activities of daily living, including 
getting in and out of a chair and with stair ambulation.  VA 
outpatient treatment records dated in 1999 continue to show 
that he complained of left knee pain.  In April 1999, he had 
0 to 120 degrees of range of motion with a marked grind.  In 
May 1999, he reported, he had previously undergone three 
arthrotomies of the left knee.  On examination of the left 
knee, he had a severe valgus deformity, and palpable 
osteophytes that were acutely tender.  Femoral and distal 
pulses were intact.  The impression was severe degenerative 
arthritis of the left knee.  

The veteran was hospitalized at a VA facility from June 9 to 
June 25, 1999, where he underwent left hemiarthroplasty.  It 
was noted that the procedure went well and did not result in 
any complications.  He had extensive therapy in order to 
regain mobility.  By the time of his hospital discharge, he 
was able to walk with a roll rider walker, and was 
independent.  He had active flexion to 94 degrees and 
extension was to 23 degrees.  Two months after his surgery, 
it was noted that the veteran had excellent range of motion, 
with full extension and 130 degrees of flexion.  He had a 
well healed incision and he indicated his pain was 
essentially gone. 

A January 2000 VA joints examination report shows that the 
veteran indicated he had left knee pain but that such had 
improved since his surgery.  He said he was on crutches prior 
to the operation but had been able to get along with a cane 
now.  He said he was walking around the house and could carry 
out the garbage once in a while but never left his home.  He 
also said he had taken Tylenol every day since his operation.  
On examination, sensation was normal in the lower 
extremities.  There was a well-healed scar on either side of 
the left knee.  Range of motion studies revealed flexion was 
110 degrees, and extension was 0 degrees.  There was pain 
with lateral pressure but the joint was stable with pressure 
from either side.  The impression was postoperative bilateral 
total knee replacement.  It was also pointed out that he was 
able to get around with the aid of a cane, and did not need 
crutches or a walker.  

VA outpatient treatment records, dated in 2000, the veteran 
related he had difficulty getting up from a seated position 
and had stiffness of the left knee.  In August 2000, he 
complained of lateral left knee pain which was related to 
activities.  It was noted he had undergone total knee 
replacement one year earlier.  His current complaints 
regarded lateral sided knee pain, particularly with weight 
bearing and activities.  He denied having any instability.  
It was noted that his pain was particularly significant in 
that he required regular pain medication.  On examination of 
the left knee, he had tenderness over the lateral tibial 
plateau.  Range of motion studies were described as good from 
0 degrees to beyond 90 degrees.  His knee ligaments were 
normal as was his neurovascular examination.  X-rays show 
well-fixed femoral and tibial components, and the femur and 
patella looked excellent.  The assessment was lateral pain, 
left total knee.  In September 2000, the veteran complained 
of lateral joint line pain of the left knee.  It was noted he 
had full extension and could flex past 110 degrees.  His knee 
was stable throughout the range of motion.  He had no 
effusion.  It was noted that an analysis of X-rays from 1999 
to 2000 did not show any progressive radiolucency on the 
tibial component, but some increased activity underneath the 
medial tray.  It was opined that surgical intervention was 
not warranted.  In addition, the veteran indicated that his 
pain was not that severe.  

A September 2000 VA bone image reflects that the veteran had 
mild abnormal increased activity in the medial portion of the 
tibial component on the left side.  It was noted that such 
did not necessarily indicate loosening. 

VA outpatient treatment records, dated in September 2001, 
show that the veteran's symptoms related to numbness lateral 
to his incision.  It was noted that he was ambulating with a 
cane in his right hand.  Range of motion of the left knee was 
7 to 128 degrees.  He had 5 degrees of genu valgus.  Motor 
strength was 4/4.  His X-rays reflected excellent alignment 
with no signs of loosening.  The diagnosis was status post 
bilateral total knee arthroplasty with good results.  It was 
also noted that he could walk 1 to 2 blocks and was able to 
drive. 

In June 2003, the veteran met with a Decision Review Officer 
(DRO) to discuss his appeal for a higher rating for a left 
knee disability.  According to the DRO, the veteran indicated 
he had not been recently treated for left knee problems.  He 
also indicated that he had not been treated at the Boise VA 
since October 2002. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
June 1998 RO decision.  The veteran was issued a statement of 
the case (SOC) (in July 1998), and numerous supplemental 
statements of the case (SSOC) (in March 2000, April 2000, 
December 2002, and June 2003).  The Board concludes that the 
RO decision, SOC, SSOCs, and letters sent to the veteran over 
the years (including the April 2002 VCAA letter) informed him 
of:  why the evidence on file was insufficient to grant a 
higher rating for his left knee disability; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  The April 2002 VCAA letter specifically informed him 
of what he should do in support of the claim, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has met its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board remanded the claim in October 2001 in an 
attempt to fully develop the claim.  All relevant medical 
records are on file, including VA medical records.  It is 
noted that a search was conducted to determine if the veteran 
underwent a VA examination in July or August 2000; it is 
determined after reviewing scheduling records regarding VA 
appointments that he did not.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is no 
indication of outstanding relevant evidence.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there is intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, and 40 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5262 regards impairment of the tibia and 
fibula.  A 10 percent rating is provided when there is 
malunion of the tibia and fibula with slight knee or ankle 
disability.  In order to warrant a 20 percent rating, there 
must be malunion of the tibia and fibula with moderate knee 
or ankle disability.  In order to warrant a 30 percent 
rating, the evidence would need to show malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent disability rating requires nonunion of the tibia and 
fibula with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Genu recurvatum, which is acquired, traumatic with weakness 
and insecurity in weight-bearing, objectively demonstrated, 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5263.
 
Prior to August 30, 2002, scars were evaluated as follows:  a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Finally, scars may also be 
evaluated for limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  Under newly 
revised Diagnostic Code 7804, scars, superficial, painful on 
examination are rated 10 percent disabling.  Note (1) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that in  
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (67 Fed. Reg. 49590-99 
(July 31, 2002)).  Under newly revised Diagnostic Code 7805, 
scars, other, are to be rated based on limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (67 Fed. Reg. 49590-99 (July 31, 2002)).  Since there 
was a change in regulation during the pendency of this 
appeal, the Board must consider each version of the 
regulation that is more favorable to the claim.  However, the 
effective date of a liberalizing regulation may be no later 
than the effective date of the regulation.  

The RO reviewed the claim for a higher rating for a left knee 
disability in June 1998.  Evidence contemporaneous with the 
claim for a higher rating shows that the veteran complained 
of left knee problems including difficulty getting in and out 
of a chair and difficulty with stair ambulation.  It was 
noted he had severe degenerative arthritis of the left knee, 
a severe valgus deformity, and palpable osteophytes.  He was 
hospitalized from June 9 to June 25, 1999.  During the period 
of hospitalization, he underwent left knee surgery (a left 
hemiarthrotomy).  It was noted that the surgery went well and 
was without complications.  Postoperatively, he underwent 
extensive therapy in order to regain mobility.  Two months 
after his surgery, the veteran indicated his left knee pain 
was gone; and it was noted that he had a well-healed incision 
and excellent range of motion.  At a January 2000 VA joints 
examination, the veteran continued to report that his left 
knee pain had improved since his surgery.  On objective 
examination, it was noted that he had normal sensation.  
Extension was 0 degrees and flexion was 110 degrees.  He had 
pain with lateral pressure but the joint was stable.  

VA outpatient treatment records, dated in August 2000, 
reflect that the veteran complained of left knee pain.  He 
said he had pain with activity.  On objective examination, he 
had tenderness of the tibial plateau.  Range of motion was 
described as good.  A neurovascular examination was normal as 
were his ligaments.  X-rays revealed well-fixed femoral and 
tibial components and the femur and patella looked excellent.  
The assessment was lateral left knee pain.  In September 
2000, it was noted that he had full extension and could flex 
past 110 degrees, and his knee was stable throughout.  He had 
no effusion.  

More recent medical records dated in 2001 reflect that the 
veteran had some numbness lateral to his surgical incision.  
His range of motion was 7 to 128 degrees, with 5 degrees of 
genu valgus.  X-rays of the left knee reflected excellent 
alignment with no signs of loosening.  The diagnosis was 
status post bilateral total knee arthroplasty with good 
results. 

In sum, the AOJ assigned a staged rating -- a preoperative 30 
percent evaluation, a post-operative 100 percent evaluation, 
and a post-convalescent rating of 30 percent.  Since the 
veteran did not have an arthroplasty until June 1999, the 
Board shall not consider that particular Diagnostic Code 
until the date of the procedure.  

Prior to June 1999, a review of the evidence on file shows 
that the veteran complained of left knee problems including 
pain and problems with stair ambulation.  In April 1999, his 
range of motion was 0 to 120 degrees with a marked grind.  In 
May 1999, it was noted he had a severe valgus deformity, 
palpable osteophytes, and his knee was acutely tender.  The 
aforementioned findings do not demonstrate symptomatology 
which equate to limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees, even with full 
consideration of functional loss including pain and weakness 
with use.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
There is no evidence of ankylosis; as such a higher rating 
under Diagnostic Code 5256 is not warranted.  In addition, a 
higher rating is not warranted under:  Diagnostic Code 5257 
as there is no evidence of recurrent subluxation or lateral 
instability; Diagnostic Codes 5258 or 5259 as there is no 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion or symptomatic removal 
of the semilunar cartilage; and Diagnostic Code 5262 as there 
is no evidence of malunion of the tibia and fibula.  In sum, 
the pre-operative left knee condition was not productive of 
more than a 30 percent rating prior to June 9, 1999.

In June 1999, the veteran underwent a left knee arthrotomy.  
The RO established a temporary total rating based on the 
veteran's period of hospitalization and a period of 
convalescence.  The 100 percent rating commenced as of the 
day he entered the hospital, June 9, 1999, and ended July 31, 
2000, over 13 months later.  Under Diagnostic Code 5055, the 
knee joint warrants an evaluation of 100 percent for one year 
following implantation.  In this instance, the veteran was 
assigned a 100 percent rating for a little over 1 year.  
Thereafter, a 30 percent rating was assigned.  The assignment 
of a rating in excess of 30 percent under Diagnostic Code 
5055 is not warranted as there is no evidence of severe 
painful motion or weakness of the left knee or an 
intermediate degree of impairment.  Most recently, in June 
2003, the veteran indicated to a DRO that he receives little 
left knee treatment.  The assignment of a 30 percent rating 
was proper as evidence from August 2000 onward shows that the 
veteran's left knee residuals warranted no more than the 
minimum evaluation.  Range of motion studies following his 
one year period of surgical convalescence generally reflect 
that the veteran's extension ranged from 0 to 7 degrees and 
flexion ranged from 110 degrees to 128 degrees.  The 
aforementioned range of motion findings, even with full 
consideration of functional loss including pain and weakness 
with use, do not equate to more than a 30 percent rating 
under Diagnostic Codes 5260 and 5261.  There is no evidence 
of ankylosis; as such a higher rating under Diagnostic Code 
5256 is not warranted.  In addition, a higher rating is not 
warranted under:  Diagnostic Code 5257 as there is no 
evidence of recurrent subluxation or lateral instability of a 
severe degree; Diagnostic Codes 5258 or 5259 as there is no 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion or symptomatic removal 
of the semilunar cartilage; Diagnostic Code 5262 as there is 
no evidence of malunion of the tibia and fibula; or 
Diagnostic Codes 7803-7805 as he does not have a symptomatic 
left knee scar.  In sum, the post-operative residuals are not 
productive of more than a 30 percent rating.

The veteran's statements, in support of his claim, which are 
to the effect that his left knee disability is more disabling 
than currently evaluated are not cognizable.  The veteran's 
statements are generally not specific and do not establish 
either severe residuals or an intermediate degree of 
impairment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the Board finds that the evidence does not support a 
rating higher than 30 percent either before or after his knee 
surgery.  Since the preponderance of the evidence is against 
the veteran's claim for an increased rating for a left knee 
disability, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating for a left knee disability (pre and post-
operative) is denied. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



